DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 1/14/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 20 and the cancellation of claim 51 have been made of record.
Claims 1,5,7,20-22 and 52 are pending and under examination.
EXAMINER’S COMMENT
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 20-22 and 52 under 35 U.S.C. 103 as being unpatentable over Klass et al (previously presented, US 20130005599) in view of Funamizu et al (Prev. presented, Int. J. Cancer, 2103, 132: 785-794) and further in view of Bucala et al (Prev. presented, US 20080317759) is withdrawn in view of applicant’s amendments to claim 20 to incorporate the limitations of previously allowable claim 51.
Claims 1, 5 and 7 were allowed (see the office action of 10/8/2021).
Conclusion
Claims 1, 5, 7, 20-22 and 52 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646